Judgment, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about September 23, 1988, which granted plaintiff a divorce, found certain real estate to be marital property, ordered such real estate to be sold with the net proceeds divided equally between the parties, ordered plaintiff to pay defendant one half of rental income earned by such property from 1985 through 1988, and ordered certain attorneys’ fees owed by defendant in connection with a Colorado litigation in which both parties participated to be paid out of marital property, is unanimously affirmed, without costs.
The trial court, sitting as the fact finder, made findings of *244fact and conclusions of law to the effect that the subject real estate was acquired and maintained through the efforts of both parties, and that it and its rental income should be divided equally. This determination is supported by the evidence and will not be disturbed on appeal (Matter of Poggemeyer, 87 AD2d 822, 823). We have reviewed plaintiff’s other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas and Wallach, JJ.